Citation Nr: 1530132	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  08-21 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for an eye disability, to include diplopia.

2. Entitlement to service connection for residuals of head trauma, to include headaches.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1972 to June 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

On the Veteran's substantive appeal received in July 2008, he requested a Travel Board hearing.  The Veteran was scheduled for a hearing before a Decision Review Officer (DRO) in April 2011.  He did not appear for this hearing.  As the Veteran has not requested an additional hearing or offered a statement of good cause as to why he missed the hearing, the Board will proceed as if the hearing request had been withdrawn.  38 C.F.R. § 20.702(d) (2014) Reference is also made to correspondence dated in September 2010 wherein, the Veteran's representative withdrew the Board hearing request in favor of a hearing before a DRO.

These claims were most recently before the Board in October 2014 when they were remanded for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that an eye disability is the result of a disease or injury in active duty service.

2. Residuals of head trauma, claimed as a headache disorder, were not manifest during active service and are not shown to have developed as a result of service.




CONCLUSIONS OF LAW

1. An eye disability, to include diplopia, was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).

2. Residuals of head trauma, to include a headache disorder, were not incurred or aggravated by the Veteran's active duty service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.


Neither the Veteran nor his representative have alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied.  The Veteran was notified via a letter dated in January 2007 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Notice of how VA determines disability ratings and effective dates was included.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in January 2008.  Nothing more was required.   

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2014).  The RO associated the Veteran's available service treatment records and post-service treatment records, including private treatment records and Social Security Administration records, with the claims file.  Statements from the Veteran were also considered.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  VA examinations were conducted in December 2011, September 2012, November 2012, April 2014, December 2014, and February 2015 regarding the Veteran's claims.  The cumulative examinations and their reports are adequate to adjudicate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The VA examiners personally interviewed and examined the Veteran, to include any necessary testing, elicited a history from him, and provided the information necessary to evaluate his claims.  

Finally, as noted, the matter was remanded for additional evidentiary development including providing the Veteran with VA eye and traumatic brain injury examinations with an appropriate examiner.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the Veteran was afforded an additional VA examination and opinion in October 2014 and February 2015.  The adequate examination and opinion regarding the existence, if any, of a traumatic brain injury was provided by Dr. K.R., a neurologist.  Accordingly, the Board finds that there has been substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Regulations also provide that service connection may be granted for a disability first diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A. Eye Disability

The Veteran contends that he has residuals of head trauma he sustained in service while splitting firewood.  He describes how the mallet from sledge hammer came loose and struck him on the head.  Approximately a month after that incident, he stated that he was assaulted by 2 other enlisted men which aggravated his previous head injuries.  He states that he has had an eye disability since his discharge in 1973 related to these injuries.  

The Veteran's service treatment records are silent for an injury or treatment for an eye disability.  Indeed, both his entrance examination and his separation examination indicate that his vision was 20/20 bilaterally.  However, on his report of medical history dated in June 1973, the Veteran indicated he had eye trouble and a head injury.  During the December 2014 VA eye examination, the Veteran was diagnosed with diplopia.  The requirements for Shedden elements (1) and (2) have been met.  

Turning to the crucial nexus element, the Veteran was initially afforded a VA examination in December 2011 to address the nature and etiology of his diplopia.  That examination was previously found to be inadequate for rating purposes.  The results of the examination need not be addressed.  

A VA physician provided an opinion regarding the Veteran's diplopia in April 2014.  After a review of the claims file, the physician found that the Veteran's eye conditions are less likely as not related to or caused by his time in service.  The rationale was that the evidence showed the onset of the conditions was decades after service.  Additionally, despite statements from the Veteran, there is medical evidence that does not support a continuation of symptoms between the period of service and the onset of the conditions.  He noted that postconcussive headaches with associated visual symptoms do not have a latency period.  The onset of symptoms would have started right after the injury and continued, not lay dormant and appear decades later.

The Veteran was afforded a VA examination in December 2014.  The Veteran explained that he goes through periods where "things are fuzzy."  He also noted that his eyes will spasm and become crossed for up to 10-15 minutes.  After a review of the claims file, taking a history from the Veteran, and performing an examination, the examiner found that the Veteran's diplopia was less likely than not related to service.  The rationale was that diplopia from a traumatic brain injury would be constant and not intermittent in nature.  The examiner noted the lack of documentation of the continuation of the Veteran's symptoms between the alleged incident and the onset of his symptoms.  

During a February 2015 VA examination by a VA neurologist, the Veteran reported that he was not sure whether his vision was doubled or blurry.  The examiner found no evidence of a traumatic brain injury in service.  He concluded that the Veteran's vision symptoms were less likely than not related to service.  The rationale was that the Veteran described visual symptoms as blurring of vision that occurs transiently and not actually double vision.  The examiner again pointed to the lack of evidence of treatment for a head injury or visual blurring in service.  

The Veteran reports continuous symptoms since service.  The Board is required to assess the credibility and probative weight of all relevant evidence.  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet.App. at 511; see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran is competent to report symptoms such double vision because these symptoms require only personal knowledge as they come to him through his senses.  Layno, 6 Vet. App. at 470.  However, his reported history of continuity of symptoms is not credible.  The Board's attention is initially drawn to the fact that his claim for service connection was over 30 years after he was discharged from service.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Reference is also made to treatment records dated in January 2003 wherein the Veteran denied any ongoing medical problems aside from his history of substance abuse.  Similarly, when was he was examined in March 2003, in conjunction with his pursuit of medical care, he only provided a history recurrent back pain and hemorrhoids.  He made no reference to visual problems or the residuals of a brain injury for the next three years even though he was being seen for other health concerns.  Such weighs against his claim.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Had he been experiencing chronic and continuous diplopia (as well as headaches) since service, the Board finds that he would have mentioned such during this period.  Indeed, the Veteran did not make mention of a problem with blurred vision (or chronic headaches) until he filed his claim for benefits. Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (pecuniary interest in benefits may affect credibility of claimant's testimony).

The Board also finds it significant that the June 1973 examiner found the Veteran's vision was 20/20 bilaterally at discharge and did not indicate an issue with his vision.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  

Thus, for the reasons set forth above, the Board finds the Veteran's statements are not credible and assigns no probative value to the Veteran's purported continuity of diplopia symptomatology since service.

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed diplopia and his in-service head injury.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of an ophthalmological disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

There is no indication that the Veteran is competent to etiologically link his in-service alleged head injury to his currently diagnosed diplopia, diagnosed over 30 years after his discharge.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating ophthalmological disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  The VA examiners' opinions are the most probative evidence of record.  The examiners noted his intermittent symptomatology and the lack of evidence of symptomatology between service discharge and his diagnosis in opining that the condition is not related to service.

As such, the preponderance of the evidence weighs against a finding that the Veteran's eye disability, to include diplopia, was incurred in service.  The appeal is denied.  In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Head Trauma

The Veteran also contends that he has had recurring headaches since his discharge in 1973 related to his in-service head trauma.  See Statement in Support of Claim, October 12, 2006.

The Veteran's service treatment records are absent of complaints or treatment for headaches.  However, as noted above, in affording the benefit of the doubt to the Veteran, the Board views his notation of a "head injury" on his separation report of medical history as evidence of an in-service injury.  The Veteran was diagnosed with migraine headaches in approximately 2007.  Accordingly, the requirements for Shedden elements (1) and (2) have been met.  

The Board finds that the Veteran's claim for service connection for residuals of head trauma, to include headaches, fails on Shedden element (3).  


During VA treatment in October 2006, the Veteran reported that he had headaches on and off for almost 30 years that he related to an in-service head injury.  An MRI of his brain from January 2007 found minimal parafrontal horn white matter with ischemic changes suspected but no other abnormalities.  The white matter ischemic changes were not attributed to a specific cause.  As a result of a neurology consultation, the physician felt that the headaches could be migraines but wanted to rule out organic causes, noting the Veteran's neurologic examination appeared normal.  The neurologist also noted the Veteran's history of syphilis with positive titers, which could lead to brain lesions caused by neurosyphilis.  

During a VA examination in September 2012, the Veteran stated that he has had headaches since his discharge from service that are worse with stress.  He does not take medication for his condition and has rather "learned to live with it".  After reviewing the Veteran's claims file and taking a history from the Veteran, the examiner stated that it was less likely than not that the Veteran's headaches were incurred in or caused by his active service.  The rationale was that there is no evidence in the file of a head injury or treatment for headaches in service.  

The April 2014 VA physician opined that the Veteran's headache condition is less likely as not related to or caused by his time in service.  The rationale was that the objective evidence shows that the onset of the conditions was decades after service.  Additionally, although the Veteran claims to have headaches that continued from service, the evidence of record contradicts the Veteran's statements and does not show continuation between service and the onset of conditions.  He further noted that postconcussive headaches do not have a latency period.  In other words, the onset of symptoms would be just after the event and the symptoms would continue, rather than lay dormant and appear decades later. 

During a February 2015 VA examination by a VA neurologist, the examiner found no evidence of a traumatic brain injury.  The Veteran denied impairment of memory, attention, concentration, or executive functions.  Additionally, his judgment was normal, social interaction was appropriate, orientation was normal, his motor activity was normal, and his visual spatial orientation was normal.  The examiner found no subjective symptoms or mental, physical, or neurological conditions attributable to a traumatic brain injury.   

Although the Veteran contends he was treated for headaches, no chronic headache disability was shown in service.  There is likewise no competent evidence diagnosing a chronic headache disability within a year of service discharge.  The lack of evidence of a chronic headache disability in-service or within a year of service discharge is evidence against a finding for service connection on the theories of direct onset (38 C.F.R. § 3.303(a) ) or a presumption of service connection (38 C.F.R. § 3.307, 3.309).  Similar to the Veteran's eye disability claim, the first indication of headaches in the claims file is from 2006, over 30 years after service discharge, also weighing against his claim.   As no physician has related the Veteran's more recent contentions of headaches since service to his current diagnosis, there is no basis to establish service connection based on continuity of symptomatology (38 C.F.R. § 3.303(b)).  

Regarding the Veteran's contentions of recurring headaches since service, the Board does not find his statements credible as they are not supported by the record.  Much like his vision claim, there is no evidence of complaints, treatment or diagnosis of a headache disorder between the time he initially sought out VA for health care treatment in 2003 and when he filed his claim for benefits.  His assertion that he has suffered from recurrent headaches since service is contradicted by the medical record.  Moreover, he even told the 2006 VA neurologist that he had headaches "on and off" rather than headaches of a continuous nature as the VA examiner indicated a postconcussive headache would present.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Additionally, while he is competent to report symptoms of a headache disability, he is not qualified to render an opinion regarding the etiology of such a disability.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  More importantly, the only competent opinions of record are those of the VA examiners who found it less likely than not that the Veteran's headache disability is related to active service.  The examiners provided sound rationales based on their training and experience as physicians.  A neurologist even determined that there is no evidence of a traumatic brain injury in service.  

Accordingly, service connection for residuals of a head injury, to include headaches, must be denied.  In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an eye disability, to include diplopia, is denied.

Entitlement to service connection for the residuals of head trauma, to include headaches, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


